Citation Nr: 1439132	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-19 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for throat irritation.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1961 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO in St. Petersburg, Florida, which denied the claims on appeal.  The Veteran's claims file is now in the jurisdiction of the Buffalo, New York RO.

The Veteran testified before the undersigned at a July 2012 videoconference hearing.  A transcript has been associated with the file.  

The issue of service connection for Meniere's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2012 Board Hearing Transcript at 14.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was incurred in service.

2.  The Veteran's tinnitus was incurred in service.

3.  The Veteran has withdrawn his appeal seeking service connection for throat irritation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to service connection for throat irritation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was diagnosed with bilateral hearing loss disability and tinnitus at a March 2011 VA examination.  38 C.F.R. §§ 3.303, 3.385.  The current disability element is established for both claims.  Shedden, 381 F.3d at 1167.

The Veteran's service treatment records contain evidence of abnormal hearing during service.  The Veteran underwent an August 1961 entrance to service examination.  His hearing scored 15 out of 15 on whispered voice test.  No notation of abnormal ears or hearing was made.  The Veteran underwent a December 1962 physical examination prior to entering submarine training.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
N/A
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
N/A
20 (25)

(Note: Prior to November 1967, audiometric test results were reported in units set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  VA uses ISO units to evaluate hearing loss.  In order to facilitate data comparison, the ASA units have been converted to ISO-ANSI units and are represented by the figures in parentheses.)

At separation from service, the Veteran underwent a January 1966 physical examination during which he again scored 15 out of 15 on the whispered voice test.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Given scores of 25 or higher for seven out of eight tested frequencies, the Board finds that there was in fact evidence of abnormal hearing in both ears during service.  The in-service incurrence element is established for the bilateral hearing loss claim.  Shedden, 381 F.3d at 1167.  

The Veteran has testified that he has had progressively worsening hearing loss since service.  The Veteran is competent and credible to report this.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran was seen for a March 2011 VA examination.  The examiner indicated that the current hearing loss was not related to service, but erroneously concluded that the 1962 audiogram showed normal hearing.  The Board discounts this negative opinion for this error.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss disability is at least as likely as not related to service.  Shedden, 381 F.3d at 1167.  Service connection is warranted.  38 C.F.R. § 3.303.

The Board finds that the Veteran's tinnitus was incurred in service.  The Veteran reported during the March 2011 that he had tinnitus beginning at about age 20, i.e., during service, and persistently thereafter.  The Veteran also reported onset of tinnitus in 1966, the year he separated from service, in his July 2009 claim for service connection.  Tinnitus is a condition capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, his statements are competent and consistent in placing onset during service.  Shedden, 381 F.3d at 1167.  The March 2011 VA examination report contains an opinion that the Veteran has multiple medical problems that could be responsible for his tinnitus, but did not identify those problems.  Given that the Veteran's service treatment records reflect he was in relatively good health during service and that he has consistently and competently reported having tinnitus at that time, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran's current tinnitus is at least as likely as not related to service.  Shedden, 381 F.3d at 1167.  Service connection is warranted.  38 C.F.R. § 3.303.

II. Withdrawn Appeal

The Veteran stated on the record at the July 2012 Board hearing that he wanted to withdraw his appeal as to service connection for throat irritation.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2013).

As of July 2012, the Board had not yet issued a final decision on the throat irritation claim; the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(b)(2), (d)(5).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The appeal as to service connection for throat irritation is dismissed.




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


